Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on June 14, 2022.
Claims 1-4, 6-11, 13-17, and 19-20 are pending.
Claims 1, 8, and 14 have been amended.
Claims 5, 12, and 18 have been canceled.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196731 5 (hereinafter "Moorthi”) in view of US 2010/0287027 (hereinafter “Jacobs”) in view of US 2014/0359776 (hereinafter “Liu”) and further in view of US 2017/0212829 (hereinafter “Bales”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets.

Referring to Claim 1, Moorthi discloses 
a system for computer program code issue detection and resolution using an automated progressive code quality engine (Moorthi, Fig. 1, ¶ 41, a system 100 (FIG. 1) is provided that includes a software development lifecycle (SDLC) engine), the system comprising:
a memory device with computer-readable program code stored thereon (Moorthi, Fig. 3, ¶ 65, The storage system 308 can also be configured to cache operations executed during an application build, automated analysis, test case execution, execution of test tasks); 
a communication device (Moorthi, Fig. 3, ¶ 65, The user interface 305 can be configured to communicate description of the tests to run through the web service 304, which can be made available through an SCM system); and 
a processing device operatively coupled to the memory device and the communication device (Moorthi, Fig. 3, ¶ 63, The customer's application may be hosted on hardware operated by the customer at the customer site or the application may be hosted in the cloud (e.g., cloud compute environment 310), claim 1), wherein the processing device is configured to execute the computer-readable program code to (Moorthi, Fig. 3, ¶ 63, claim 1):
detect, using a code quality bot, that a set of source code is ready for analysis (Moorthi, Fig. 1, ¶ 41, a software development lifecycle (SDLC) engine 104 that receives user-supplied code 102, for example, through a web portal … include code developed for an application, various code segments having multiple versions);
receive, through a web portal, the set of source code and metadata associated with the set of source code (Moorthi, Fig. 1, ¶ 41, a software development lifecycle (SDLC) engine 104 that receives user-supplied code 102, , for example, through a web portal … the user-supplied code may include code developed for an application, various code segments having multiple versions, filename organized code, code modules, code organized into an application project (including, e.g., code generated using conventional software version systems), code metadata, code descriptions, etc.);
store the set of source code and metadata associated with the set of source code within a compartmentalized raw code database (Moorthi, Fig. 1, ¶ 41, the user-supplied code may include code developed for an application, various code segments having multiple versions … code metadata, code descriptions, etc.; Fig. 2, ¶ 55, The code repository 202 can include source code, configuration files for organizing the customer's source code repository, test cases, and may include the customer's application being submitted for testing);
perform, using an adaptive quality engine, quality pattern analysis on the set of source code (Moorthi, Fig. 1, ¶ 44, Based on identified patterns, the SDLC engine can identify potential build issues, test issues, validation approaches, and can generate solutions for resolving the same … the SDLC engine can also be configured to implement known tests based on identified patterns in the USC (user-supplied code); ¶ 93, The web service 706 can also be configure to automatically identify known problems in build, test, and validation operations associated with identified patterns in the USC (user-supplied code), and further to implement solutions to resolve those issues);
based on the quality pattern analysis, detect one or more code quality issues within the set of source code (Moorthi, Fig. 1, ¶ 44, Based on identified patterns, the SDLC engine can identify potential build issues, test issues; ¶ 93, The web service 706 can also be configure to automatically identify known problems in build, test, and validation operations associated with identified patterns in the USC (user-supplied code));
Moorthi does not appear to explicitly disclose receive, from one or more edge devices, the set of source code and metadata. However, in an analogous art to the claimed invention in the field of digital data processing, Jacobs teaches receive, from one or more edge devices, the set of source code and metadata (Jacobs, ¶ 39, the edge devices may be implemented as intelligent, two-way participants in a complex ecosystem that links consumer, advertiser, program and application producer, and other devices so that the metadata describing the totality of a consumer's behavior, preferences, and commerce mediates the applications (programs, advertisements and coupons) that are delivered).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi and Jacobs before him/her to modify Moorthi’s issue detection system to include receiving, from one or more edge devices, the set of source code and metadata associated with the set of source code, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement edge devices as intelligent, two-way participants in a complex ecosystem that more efficiently links consumer, advertiser, program and application producer, and other devices so that the metadata describing the totality of a consumer's behavior, preferences, and commerce mediates the applications (programs, advertisements and coupons) that are delivered (Jacob, ¶ 39).
Moorthi as modified does not appear to explicitly disclose automatically implement, using a rule imposition engine, one or more resolution steps to remedy the one or more code quality issues within the set of source code. However, in an analogous art to the claimed invention in the field of issue detection in software, Liu teaches automatically implement, using a rule imposition engine, one or more resolution steps to remedy the one or more code quality issues within the set of source code (Liu, Fig. 2, ¶ 44, the processor 10 determines if the at least one vulnerability is mitigable (Step S207). The at least one vulnerability may be associated with a node on a single tainted path or a node which is an intersection of multiple tainted paths. Therefore, the processor 110 may need to locate the exact position where the sanitization method [a rule imposition engine] may be placed so that the determined at least one vulnerability may be mitigated automatically in a precise manner; ¶¶  47-48, the method for automatically mitigating vulnerabilities in source code including the following steps … each of the at least one vulnerability corresponds to a sanitization method; ¶ 75).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi as modified and Liu before him/her to modify Moorthi’s modified issue detection system to include automatically implementing, using a rule imposition engine, one or more resolution steps to remedy the one or more code quality issues within the set of source code, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to automatically mitigate vulnerabilities in a source code of an application by identifying each of the at least one tainted source code path corresponds to a vulnerability, and each of the at least one vulnerability corresponds to a sanitization method. If the at least one vulnerability is mitigable, the at least one vulnerability is mitigated automatically (Liu, Abstract).
Moorthi discloses based on the quality pattern analysis, detect one or more code quality issues within the set of source code at Fig. 1, ¶ ¶ 44 and 93, but does not appear to explicitly disclose wherein the quality pattern analysis comprises analyzing the set of source code using a pattern analyzer algorithm, wherein the pattern analyzer algorithm comprises: a) using a classification algorithm to perform clustering of the set of source code to detect the one or more code quality issues; and b) using a probabilistic algorithm to categorize the one or more code quality issues detected through the classification algorithm. However, in an analogous art to the claimed invention in the field of  issue detection in software, Bale teaches wherein the quality pattern analysis comprises analyzing the set of source code using a pattern analyzer algorithm (Bales, ¶10, The tool compares the created abstraction of the source code to abstraction patterns containing defects; ¶ 37, a source code analyzer and repairer that employs artificial intelligence and deep learning techniques to identify defects within source code); wherein the pattern analyzer algorithm comprises: a) using a classification algorithm to perform clustering of the set of source code to detect the one or more code quality issues (Bales, ¶ 17, the method obtains metadata describing one or more defect types, selects a defect of the one or more defect types, and the source code is limited to lines of code including defects of the selected defect … applying the plurality of selected control flows as input to the neural network and adjusting weights of the neural network so that the neural network produces outputs matching the plurality of selected control flows for respective data elements of the label set; ¶ 43-44, The defects are categorized by type; ¶ 69, source code analyzer also contains classifier 114. Classifier 114 [containing the classification algorithm] uses deep learning analysis techniques to create a trained neural network that can be used to detect defects in source code; ¶ 79); and b) using a probabilistic algorithm to categorize the one or more code quality issues detected through the classification algorithm (Bales, ¶ 10, The tool compares the created abstraction of the source code to abstraction patterns containing defects. When there is a match, the corresponding source code for the abstraction is flagged as a defect. Pattern matching can also include a statistical component … If the static code analysis tool encounters the same operation in source code it is analyzing, but the abstraction for the source code performing the operation does not match the 75% case, the static code analysis tool flags the source code as a defect; ¶ 81, Source code analyzer 110 can also include defect detector 118. Defect detector 118 uses trained neural network 270 as developed by classifier 114 to identify defects in source code 305 … When the output of trained neural network 270 indicates a defect is present, defect detector 118 appends the defect result to detection results 350; ¶ 93, recurrent auto-fixer 427 can be trained using defect free code for a particular type to leverage the probabilistic nature of artificial neural networks. When recurrent auto-fixer 427 is trained to recognize defect free source code for a particular defect, it will likely recognize defective code as anomalous …  the training data for recurrent auto-fixer 427 consists of a set of encoded control flows abstracting source code related to a particular defect type).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi as modified and Bales before him/her to modify Moorthi’s modified issue detection system to include Bales’ deep learning source code analyzer and repairer, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to train and apply neural networks to detect defects in source code without compiling or interpreting the source code (Bales, ¶ 15).

Regarding claim 2, the rejection of claim 1 is incorporated. The combined prior art further discloses wherein the code quality bot aggregates, from one or more computing systems, one or more source code files to form the set of source code (Moorthi, Fig. 1, ¶ 41, a software development lifecycle (SDLC) engine 104 that receives user-supplied code 102, for example, through a web portal … the user-supplied code may include code developed for an application, various code segments having multiple versions, filename organized code, code modules, code organized into an application project [aggregated] (including, e.g., code generated using conventional software version systems)).

Regarding claims 8-9, the claims are essentially the same as claims 1-2 except they are set forth the claimed invention as a product and are rejected with the same reasoning as applied to claims 1 and 2.

Regarding claims 14-15, the claims are essentially the same as claims 1-2 except they are set forth the claimed invention as a method and are rejected with the same reasoning as applied to claims 1 and 2.

Claims 3, 6, 10, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196731 5 (hereinafter "Moorthi”) in view of US 2010/0287027 (hereinafter “Jacobs”) in view of US 2014/0359776 (hereinafter “Liu”) in view of US 2017/0212829 (hereinafter “Bales”) and further in view of US 2021/0216442 (hereinafter “Bhadani”) with filing date 1/15/2020.

Regarding claim 3, the rejection of claim 2 is incorporated. The combined prior art does not appear to explicitly disclose wherein the metadata associated with the set of source code comprises a user ID, a system ID, and a project ID for each of the one or more source code files within the set of source code. However, in an analogous art to the claimed invention in the field of issue detection in software, Bhadani teaches wherein the metadata associated with the set of source code comprises a user ID, a system ID, and a project ID for each of the one or more source code files within the set of source code (¶ 35, Information included in the incident details can include an identifier for the software that generated the incident … an operating system for a computing device on which the software was executing at the time of the incident; ¶ 63,  an identifier for an incident, a software component which might be associated with an incident, a system identifier (e.g., of a particular client system); ¶ 83, the input fields 540 provide values for a software component associated with an error, a system associated with the error, a client identifier … allow a user to enter values that associate the incident with other collaboration or error resolution tools).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi as modified and Bhadani before him/her to modify Moorthi’s modified issue detection system to include that the metadata associated with the set of source code comprises a user ID, a system ID, and a project ID for each of the one or more source code files within the set of source code, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to generate software incident details, which can allow incident reports to be to increase the accuracy of results provided by natural language processing for the purpose of associating the incident with other collaboration or error resolution tools (Bhadani, ¶ ¶ 35, 82, and 83).

Regarding claim 6, the rejection of claim 1 is incorporated. The combined prior art further teaches wherein the computer-readable program code further causes the processing device to: identify, based on the metadata associated with the set of source code, one or more users associated with the one or more code quality issues (Bhadani, ¶ 34, a software issue, such as a bug or other error, is identified by a client. A client can be an end user of an application, or can be a developer or tester … software can automatically determine when program operation may be erroneous (including, but not limited to, experience a crash or other program error) and can generate a corresponding incident report); and transmit, to the one or more users, a notification comprising the one or more code quality issues and the one or more resolution steps (Bhadani, ¶ 41, After an incident is reported at 120, a solution can be developed at 135 … If the solution passes testing at 130, it can be returned to the client at 140). The motivation to combine the references is the same as set forth in the rejection of claim 3.

Regarding claims 10 and 13, the claims are essentially the same as claims 3 and 6 except they are set forth the claimed invention as a product and are rejected with the same reasoning as applied to claims 3 and 6.

Regarding claims 16 and 19, the claims are essentially the same as claims 3 and 6 except they are set forth the claimed invention as a method and are rejected with the same reasoning as applied to claims 3 and 6.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196731 5 (hereinafter "Moorthi”) in view of US 2010/0287027 (hereinafter “Jacobs”) in view of US 2014/0359776 (hereinafter “Liu”) in view of US 2017/0212829 (hereinafter “Bales”) and further in view of US 10,817,604   (hereinafter “Kimball”).

Regarding claim 4, the rejection of claim 1 is incorporated. The combined prior art does not appear to explicitly disclose wherein the quality pattern analysis comprises one or more machine learning algorithms, wherein the adaptive quality engine provides one or more code quality rules as inputs to the one or more machine learning algorithms. However, in an analogous art to the claimed invention in the field of issue detection in software, Kimball teaches wherein the quality pattern analysis comprises one or more machine learning algorithms (Kimball, col. 6, lines 17-30, A classification module 112 may include a machine learning algorithm, and is trained using a dataset. The dataset may include a large amount of data including source code where structures with anomalies within the source code are identified; Abstract, executing a machine learning model on the source codes to perform sentiment analysis and pattern analysis on information associated with the source codes to generate annotated source code files identifying anomalies based on the sentiment analysis and the pattern analysis), wherein the adaptive quality engine provides one or more code quality rules as inputs to the one or more machine learning algorithms (Kimball, col. 12, lines 10-20,The machine learning algorithm may be a clustering algorithm and/or an ensemble learning algorithm, which may use information from a database storing training data, which may be used in determining a classification of each structure of the source code. The training data may include [a code quality rule] source code, version control logs, and bug tracking reports).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi as modified and Kimball before him/her to modify Moorthi’s modified issue detection system to include that the quality pattern analysis comprises one or more machine learning algorithms, wherein the adaptive quality engine provides one or more code quality rules as inputs to the one or more machine learning algorithms, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify non-malicious faults in source codes introduced by engineers and programmers by executing a machine learning model on the source codes to perform sentiment analysis and pattern analysis on information associated with the source codes to generate annotated source code files identifying anomalies based on the sentiment analysis and the pattern analysis (Kimball, Abstract).

Regarding claim 11, the rejection of claim 8 is incorporated and the claim is essentially the same as claim 4 except it is set forth the claimed invention as a product and is rejected with the same reasoning as applied to claim 4.

Regarding claim 17, the rejection of claim 14 is incorporated and the claim is essentially the same as claim 4 except it is set forth the claimed invention as a method and is rejected with the same reasoning as applied to claim 4.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196731 5 (hereinafter "Moorthi”) in view of US 2010/0287027 (hereinafter “Jacobs”) in view of US 2014/0359776 (hereinafter “Liu”) in view of US 2017/0212829 (hereinafter “Bales”) and further in view of US 2020/0293946 (hereinafter “Sachan”).

Regarding claim 7, the rejection of claim 1 is incorporated. The combined prior art does not appear to explicitly disclose wherein the one or more quality issues comprise at least one of formatting issues, performance issues, and test coverage issues. However, in an analogous art to the claimed invention in the field of issue detection in software, Sachan teaches wherein the one or more quality issues comprise at least one of formatting issues, performance issues, and test coverage issues (Sachan, Fig. 1, ¶ 40, the apparatus 100 may include an issue analyzer 102 … to analyze an issue 104 associated with performance of a task or operation of an application or a device).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Moorthi as modified and Sachan before him/her to modify Moorthi’s modified issue detection system to include that the one or more quality issues comprise at least one of formatting issues, performance issues, and test coverage issues, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze an issue associated with performance of a task or operation of an application or a device, and determining, based on the analysis of the issue and based on a machine learning based automated incident resolution model, whether the issue is appropriate for automated resolution. If so, automated resolution of the issue may be implemented to resolve the issue (Sachan, Abstract).

Regarding claim 20, the rejection of claim 14 is incorporated and the claim is essentially the same as claim 7 except it is set forth the claimed invention as a method and is rejected with the same reasoning as applied to claim 7.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191